DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, C. H. U., et al. "Monitoring of winter wheat distribution and phenological phases based on MODIS time-series: A case study in the Yellow River Delta, China." Journal of integrative agriculture 15.10 (2016): 2403-2416, hereinafter, “Lin”, and further in view of Skakun, Sergii, et al. "Early season large-area winter crop mapping using MODIS NDVI data, growing degree days information and a Gaussian mixture model." Remote Sensing of Environment 195 (2017): 244-258, hereinafter, “Skakun”.

As per claim 1, Lin discloses a crop identification method (Lin, Abstract, winter wheat identification) being executed by a computing device, the method comprising: 
acquiring multi-temporal sample remote sensing images labeled with first planting blocks of a specific crop (Lin, Abstract, using moderate resolution imaging spectroradiometer (MODIS) time-series data. The normalized difference vegetation index (NDVI) was obtained by calculating the surface reflectance in red and infrared; Lin, page 2407, Section 2. Materials and methods, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected from Google Earth. Each type has 50 pixels and each pixel covers an area of 6.25 ha. The corresponding NDVI with same location from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are obtained); 
calculating a normalized difference vegetation index (NDVI) value of each pixel in the sample remote sensing images to obtain NDVI data of the sample remote sensing images (Lin, Abstract, using moderate resolution imaging spectroradiometer (MODIS) time-series data. The normalized difference vegetation index (NDVI) was obtained by calculating the surface reflectance in red and infrared; Lin, page 2407, Section 2. Materials and methods, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected … Each type has 50 pixels and each pixel covers an area of 6.25 
reducing noise of the NDVI data of the sample remote sensing images to obtain de-noised NDVI data of the sample remote sensing images (Lin, Abstract, We used the Savitzky-Golay filter to smooth time series NDVI curves; Lin, page 2407, Section 2. Materials and methods, To remove the noise caused by the sensor viewing angle, solar altitude and aerosols, the Savitzky-Golay filter was selected … The SG filter could be expressed as follows in eq. (2): ... Where, Y is the original NDVI value, the j is the running index of the original ordinate data table, Y*j is the resultant NDVI value, Ci is the Savitzky-Golay filter coefficient (smoothing window), and m is the half-width of the smoothing window. The parameter of m and the degree of the smoothing polynomial affect the noise reduction results; Lin, page 2407, 2.2. Methodology, Several processes were performed to identify winter wheat and extract phenology with time-series NDVI data. The proposed method consists primarily of two parts, and Fig. 4 showed the flowchart of the study. In the first part, winter wheat was identified from other land use types based on the features of time-series profiles. First, the time-series profile features of different land types were analyzed, and all of the data were preprocessed through Savitzky-Golay filtering); 
fitting a first Gaussian model based on the de-noised NDVI data of the sample remote sensing images (Lin, Abstract, We used the double Gaussian model and the maximum curvature method to extract phenology. Due to the characteristics of the time-series profiles for winter wheat, a double 
acquiring multi-temporal target remote sensing images (Lin, page 2407, Section 2. Materials and methods, To validate the accuracy of the winter wheat extraction, 303 field points were sampled in April 2013; Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit different behaviors according to their time-series profiles ... analyze the time-series profiles. To do this, pure pixels of five vegetation types were selected ... the corresponding NDVI from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are presented in Fig. 5); 
calculating an NDVI value of each pixel in the target remote sensing images (Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit different behaviors according to their time-series profiles ... analyze the time-series profiles. To do this, pure pixels of five vegetation types were selected ... the corresponding NDVI from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are presented in Fig. 5); 
constructing an NDVI time series of each pixel in the target remote sensing images according to the NDVI value of each pixel in the target remote sensing images (Lin, page 2409, Figure 5, Mean NDVI time series of the five classes during growth period of winter wheat; Lin, page 2409, Figure 6, Time-series NDVI before (scatter) and after (solid line) SG filter; Lin, page 2409, Winter wheat discrimination, Winter wheat was marked by two sustained increase and decrease cycles, with high maximum NDVI values (of approximately 0.8). This pattern distinguishes winter wheat from other vegetables); 

determining second planting blocks of the specific crop in the target remote sensing images according to the likelihood value of each pixel in the remote sensing images (Lin, page 2407, Section 2. Material and methods, The classification results were validated in two ways. First, the classified map was compared with the ground truth, pixel by pixel. Second, the area estimates were compared with the government yield statistics; Lin, page 2411, Section 3. Results, Winter wheat was identified based on time-series profile features by the decision tree classification method). 
Lin does not explicitly disclose the following limitations as further recited however Skakun discloses 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the fitted model of Lin for the fitted model as taught by Skakun in order to provide a means to model different vegetation indices and different crop parameters (Skakun, page 251, 3.2. GMM model for winter crop discrimination).

As per claim 8, Lin discloses a computing device comprising: a storage device; at least one processor; and the storage device storing one or more programs (Lin, pages 2409-2411, 2.2. Methodology, metrics were chosen and computed … All processes were performed using the MATLAB r2012b and ArcGIS10.0 software), which when executed by the at least one processor, cause the at least one processor to perform operations comprising: 
acquiring multi-temporal sample remote sensing images labeled with first planting blocks of a specific crop (Lin, Abstract, using moderate resolution imaging spectroradiometer (MODIS) time-series data. The normalized difference vegetation index (NDVI) was obtained by calculating the surface reflectance in red and infrared; Lin, page 2407, Section 2. Materials and methods, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected from Google Earth. Each type has 50 pixels and each pixel covers an area of 6.25 ha. The corresponding NDVI with same location from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series 
calculating a normalized difference vegetation index (NDVI) value of each pixel in the sample remote sensing images to obtain NDVI data of the sample remote sensing images (Lin, Abstract, using moderate resolution imaging spectroradiometer (MODIS) time-series data. The normalized difference vegetation index (NDVI) was obtained by calculating the surface reflectance in red and infrared; Lin, page 2407, Section 2. Materials and methods, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected … Each type has 50 pixels and each pixel covers an area of 6.25 ha. The corresponding NDVI with same location from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are obtained; Lin, page 2407, 2.2. Methodology, Several processes were performed to identify winter wheat and extract phenology with time-series NDVI data. The proposed method consists primarily of two parts, and Fig. 4 showed the flowchart of the study. In the first part, winter wheat was identified from other land use types based on the features of time-series profiles. First, the time-series profile features of different land types were analyzed, and all of the data were preprocessed through Savitzky-Golay filtering); 
reducing noise of the NDVI data of the sample remote sensing images to obtain de-noised NDVI data of the sample remote sensing images (Lin, Abstract, We used the Savitzky-Golay filter to smooth time series NDVI curves; Lin, page 2407, Section 2. Materials and methods, To remove the noise caused by the sensor viewing angle, solar altitude and aerosols, the Savitzky-Golay filter was selected … The SG filter could be expressed as follows in eq. (2): ... Where, Y is the original NDVI value, the j is the running index of the original ordinate data table, Y*j is the resultant NDVI value, Ci is the Savitzky-Golay filter coefficient (smoothing window), and m is the half-width of the smoothing window. The parameter of m and the degree of the smoothing polynomial affect the noise reduction results; Lin, page 2407, 2.2. 
fitting a first Gaussian model based on the de-noised NDVI data of the sample remote sensing images (Lin, Abstract, We used the double Gaussian model and the maximum curvature method to extract phenology. Due to the characteristics of the time-series profiles for winter wheat, a double Gaussian function method was selected to fit the temporal profile. A maximum curvature method was performed to extract phenological phases; Lin, page 2407-2408, 2.2. Methodology, The time-series NDVI profiles were first fitted using a double Gaussian model. Next, the curvature of the time-series NDVI curve was computed, and the occurrence of phenology was extracted when the NDVI or its curvature exhibited local maximums); 
acquiring multi-temporal target remote sensing images (Lin, page 2407, Section 2. Materials and methods, To validate the accuracy of the winter wheat extraction, 303 field points were sampled in April 2013; Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit different behaviors according to their time-series profiles ... analyze the time-series profiles. To do this, pure pixels of five vegetation types were selected ... the corresponding NDVI from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are presented in Fig. 5); 
calculating an NDVI value of each pixel in the target remote sensing images (Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit different behaviors according to their time-series profiles ... analyze the time-series profiles. To do this, pure pixels of five vegetation types were selected ... the corresponding NDVI from September 2012 to June 2013 were 
constructing an NDVI time series of each pixel in the target remote sensing images according to the NDVI value of each pixel in the target remote sensing images (Lin, page 2409, Figure 5, Mean NDVI time series of the five classes during growth period of winter wheat; Lin, page 2409, Figure 6, Time-series NDVI before (scatter) and after (solid line) SG filter; Lin, page 2409, Winter wheat discrimination, Winter wheat was marked by two sustained increase and decrease cycles, with high maximum NDVI values (of approximately 0.8). This pattern distinguishes winter wheat from other vegetables); 
inputting the NDVI time series of each pixel in the target remote sensing images to the first Gaussian model to obtain a likelihood value of each pixel in the remote sensing images (Lin, Abstract, We used the double Gaussian model and the maximum curvature method to extract phenology. Due to the characteristics of the time-series profiles for winter wheat, a double Gaussian function method was selected to fit the temporal profile. A maximum curvature method was performed to extract phenological phases; Lin, page 2407-2408, 2.2. Methodology, The time-series NDVI profiles were first fitted using a double Gaussian model. Next, the curvature of the time-series NDVI curve was computed, and the occurrence of phenology was extracted when the NDVI or its curvature exhibited local maximums; Lin, page 2410-2411, Phenology metrics extraction, Due to the characteristics of the time-series profiles for winter wheat, a double Gaussian function method was selected to fit the temporal profile. The double Gaussian function described by eq. (4) was selected to fit the time-series NDVI data ... Where, t is the observed time, v(t) is the fitted NDVI value at time t, a1, b1, c1, a2, b2, and c2 are the fitting parameters, a1 and a2 represent the amplitude of the two peaks, and b1, c1, b2, c2 describe the curve shape. The initial value of the parameters was estimated from the range of the NDVI values ... The NDVI profile fitted by double Gaussian function model is shown in Fig. 8); and 

Lin does not explicitly disclose the following limitations as further recited however Skakun discloses 
fitting a first multivariate Gaussian model (Skakun, page 251, 3.2. GMM model for winter crop discrimination, In order to model distribution of the NDVI_ANy,max values, we propose to use a Gaussian mixture model (GMM). The GMM represents a linear model of Gaussian distributions that can approximate almost any continuous density to arbitrary accuracy p(x) = ΣK k-1πkN (x|μk, Σk; where each Gaussian density N(x|μk ,Σk) is called a component of the mixture and has its own mean μk and covariance Σk).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the fitted model of Lin for the fitted model as taught by Skakun in order to provide a means to model different vegetation indices and different crop parameters (Skakun, page 251, 3.2. GMM model for winter crop discrimination).

As per claim 15, Lin discloses a non-transitory storage medium having stored thereon instructions that, when executed by a computing device of a computing device (Lin, pages 2409-2411, 2.2. Methodology, metrics were chosen and computed … All processes were performed using the MATLAB r2012b and ArcGIS10.0 software), causes the computing device to perform a crop identification method, the method comprising: 

calculating a normalized difference vegetation index (NDVI) value of each pixel in the sample remote sensing images to obtain NDVI data of the sample remote sensing images (Lin, Abstract, using moderate resolution imaging spectroradiometer (MODIS) time-series data. The normalized difference vegetation index (NDVI) was obtained by calculating the surface reflectance in red and infrared; Lin, page 2407, Section 2. Materials and methods, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected … Each type has 50 pixels and each pixel covers an area of 6.25 ha. The corresponding NDVI with same location from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are obtained; Lin, page 2407, 2.2. Methodology, Several processes were performed to identify winter wheat and extract phenology with time-series NDVI data. The proposed method consists primarily of two parts, and Fig. 4 showed the flowchart of the study. In the first part, winter wheat was identified from other land use types based on the features of time-series profiles. First, the time-series profile features of different land types were analyzed, and all of the data were preprocessed through Savitzky-Golay filtering); 

fitting a first Gaussian model based on the de-noised NDVI data of the sample remote sensing images (Lin, Abstract, We used the double Gaussian model and the maximum curvature method to extract phenology. Due to the characteristics of the time-series profiles for winter wheat, a double Gaussian function method was selected to fit the temporal profile. A maximum curvature method was performed to extract phenological phases; Lin, page 2407-2408, 2.2. Methodology, The time-series NDVI profiles were first fitted using a double Gaussian model. Next, the curvature of the time-series NDVI curve was computed, and the occurrence of phenology was extracted when the NDVI or its curvature exhibited local maximums); 
acquiring multi-temporal target remote sensing images (Lin, page 2407, Section 2. Materials and methods, To validate the accuracy of the winter wheat extraction, 303 field points were sampled in April 2013; Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit 
calculating an NDVI value of each pixel in the target remote sensing images (Lin, page 2408, Analysis of the NDVI time-series profiles. Different vegetation types exhibit different behaviors according to their time-series profiles ... analyze the time-series profiles. To do this, pure pixels of five vegetation types were selected ... the corresponding NDVI from September 2012 to June 2013 were used to extract the temporal profiles. The average time-series profiles of five vegetation types, including winter wheat, winter jujube, cotton, grasslands, and woodland, are presented in Fig. 5); 
constructing an NDVI time series of each pixel in the target remote sensing images according to the NDVI value of each pixel in the target remote sensing images (Lin, page 2409, Figure 5, Mean NDVI time series of the five classes during growth period of winter wheat; Lin, page 2409, Figure 6, Time-series NDVI before (scatter) and after (solid line) SG filter; Lin, page 2409, Winter wheat discrimination, Winter wheat was marked by two sustained increase and decrease cycles, with high maximum NDVI values (of approximately 0.8). This pattern distinguishes winter wheat from other vegetables); 
inputting the NDVI time series of each pixel in the target remote sensing images to the first Gaussian model to obtain a likelihood value of each pixel in the remote sensing images (Lin, Abstract, We used the double Gaussian model and the maximum curvature method to extract phenology. Due to the characteristics of the time-series profiles for winter wheat, a double Gaussian function method was selected to fit the temporal profile. A maximum curvature method was performed to extract phenological phases; Lin, page 2407-2408, 2.2. Methodology, The time-series NDVI profiles were first fitted using a double Gaussian model. Next, the curvature of the time-series NDVI curve was computed, and the occurrence of phenology was extracted when the NDVI or its curvature exhibited local 
determining second planting blocks of the specific crop in the target remote sensing images according to the likelihood value of each pixel in the remote sensing images (Lin, page 2407, Section 2. Material and methods, The classification results were validated in two ways. First, the classified map was compared with the ground truth, pixel by pixel. Second, the area estimates were compared with the government yield statistics; Lin, page 2411, Section 3. Results, Winter wheat was identified based on time-series profile features by the decision tree classification method). 
Lin does not explicitly disclose the following limitations as further recited however Skakun discloses 
fitting a first multivariate Gaussian model (Skakun, page 251, 3.2. GMM model for winter crop discrimination, In order to model distribution of the NDVI_ANy,max values, we propose to use a Gaussian mixture model (GMM). The GMM represents a linear model of Gaussian distributions that can approximate almost any continuous density to arbitrary accuracy p(x) = ΣK k-1πkN (x|μk, Σk; where each Gaussian density N(x|μk ,Σk) is called a component of the mixture and has its own mean μk and covariance Σk).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the fitted model of Lin for the fitted model as taught by Skakun in order .


Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, C. H. U., et al. "Monitoring of winter wheat distribution and phenological phases based on MODIS time-series: A case study in the Yellow River Delta, China." Journal of integrative agriculture 15.10 (2016): 2403-2416, hereinafter, “Lin”, in view of Skakun, Sergii, et al. "Early season large-area winter crop mapping using MODIS NDVI data, growing degree days information and a Gaussian mixture model." Remote Sensing of Environment 195 (2017): 244-258, hereinafter, “Skakun” as applied to claims 1 and 8 above, and further in view of Haerani, Haerani, Armando Apan, and Badri Basnet. "Mapping of peanut crops in Queensland, Australia, using time-series PROBA-V 100-m normalized difference vegetation index imagery." Journal of Applied Remote Sensing 12.3 (2018): 036005, hereinafter, “Haerani”.

As per claim 2, Lin and Skakun disclose the method according to claim 1, wherein a method of reducing noise of the NDVI data of the sample remote sensing images comprises (Lin, page 2407, Section 2. Materials and methods, To remove the noise caused by the sensor viewing angle, solar altitude and aerosols, the Savitzky-Golay filter was selected; Lin, page 2409, Smoothing by Savitzky-Golay filter. The SG filter in the TIMESAT software was used to obtain close fitting results. The fitting results are greatly affected by the parameters): but do not explicitly disclose the following limitations as further recited however Haerani discloses performing a Gaussian smoothing on the NDVI data of the sample remote sensing images (Haerani, page 7, Section 2.5 Time-Series Image Analysis, Three fitting methods to the upper envelope of time-series data are available in the TIMESAT program, i.e., Savitzky–Golay filter, asymmetric Gaussian, and double logistic. In this study, the asymmetric Gaussian (local polynomial 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to substitute the Gaussian noise smoothing algorithm as taught by Haerani for the noise smoothing algorithm of Lin and Skakun dependent upon the parameters that are selected for the time series fitting and the parameters that are being optimized (Haerani, page 7, Section 2.5 Time-Series Image Analysis).

Regarding claim(s) 9: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 9, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.


Claims 3, 5-7, 10, 12-14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, C. H. U., et al. "Monitoring of winter wheat distribution and phenological phases based on MODIS time-series: A case study in the Yellow River Delta, China." Journal of integrative agriculture 15.10 (2016): 2403-2416, hereinafter, “Lin”, in view of Skakun, Sergii, et al. "Early season large-area winter crop mapping using MODIS NDVI data, growing degree days information and a Gaussian mixture model." Remote Sensing of Environment 195 (2017): 244-258, hereinafter, “Skakun” as applied to claims 1, 8 and 15 above, and further in view of Zhang XW, Liu JF, Qin Z, Fen QI. Winter wheat identification by integrating spectral and temporal information derived from multi-resolution remote sensing data. Journal of Integrative Agriculture. 2019 Nov 1;18(11):2628-43, hereinafter, “Zhang”.


determining an average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images (Zhang, pages 2633-2634, 3.2. Abundance assessment from MODIS time series, a correlation analysis is performed between abundance samples and time series curve slopes … SlopeXY is the slope of period XY in the NDVI time series curve ... X and Y are each one of the points A, B, C, D, E, or F ... The NDVI values of points A, B, C, D, E and F are calculated as follows: NDVIA = Average(NDVI A-1, NDVIA , NDVI A+1), NDVIB = Average(NDVI B-1, NDVIB , NDVI B+1), NDVIC = Average(NDVI C-1, NDVIC , NDVI C+1), NDVID = Average(NDVI D-1, NDVID , NDVI D+1), NDVIE = Average(NDVI E-1, NDVIE, NDVI E+1), NDVIF = Average(NDVI F-1, NDVIF , NDVI F+1) where NDVIA, NDVI A-1, and NDVI A+1 are, respectively, the corresponding NDVI values of point A and the points before and after A in the time series curve; and the other variables with subscripted letters B–F have corresponding meanings); and 
fitting the first multivariate Gaussian model according to the average NDVI value of each first planting block of the sample remote sensing images (Zhang, page 2634, Fig. 4 Normalized difference vegetation index (NDVI) time series curves of each land cover type during the 2009–2010 growing season. DOY, the day of a year. A–F, the key feature points in the time series curve of winter wheat). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lin and Skakun to include the NDVI average as taught by Zhang in order to normalize the data as due to differing planting times, weather and terrain, the times at which plant growing features occur are not necessarily identical (Zhang, page 2634, 3.2. Abundance assessment from MODIS time series).


for each first planting block, fitting a second multivariate Gaussian model according to noise-reduced NDVI data of all dates of the first planting block (Zhang, pages 2633-2634, 3.2. Abundance assessment from MODIS time series, a correlation analysis is performed between abundance samples and time series curve slopes … SlopeXY is the slope of period XY in the NDVI time series curve ... X and Y are each one of the points A, B, C, D, E, or F ... The NDVI values of points A, B, C, D, E and F are calculated as follows: NDVIA = Average(NDVI A-1, NDVIA , NDVI A+1), NDVIB = Average(NDVI B-1, NDVIB , NDVI B+1), NDVIC = Average(NDVI C-1, NDVIC , NDVI C+1), NDVID = Average(NDVI D-1, NDVID , NDVI D+1), NDVIE = Average(NDVI E-1, NDVIE, NDVI E+1), NDVIF = Average(NDVI F-1, NDVIF , NDVI F+1) where NDVIA, NDVI A-1, and NDVI A+1 are, respectively, the corresponding NDVI values of point A and the points before and after A in the time series curve; and the other variables with subscripted letters B–F have corresponding meanings); 
calculating a second distance from each pixel in the first planting block to a distribution center of the second multivariate Gaussian model according to the noise-reduced NDVI data of all dates of the first planting block; and excluding the pixel from the first planting block if the second distance is greater than or equal to a second preset value (Zhang, page 2635, 3.4. Winter wheat identification model, In this section, we design an Abundance-Membership (AM) model to identify winter wheat by integrating the assessed abundances from temporal information and the membership for winter wheat from spectral information. Because the MODIS 250 m data and TM 25 m are strictly registered, each MODIS pixel corresponds to 10×10 TM pixels in the space ... For the processed abundance image, the corresponding pixel membership matrix (10×10 membership pixels at 25 m scale) of each MODIS pixel is processed as follows [Equation 8] where CTij is the calculated threshold for the membership matrix ... Based on the the calculated threshold CTij will be 60. Finally, the pixels whose values are ≥60 are identified as winter wheat). 

As per claim 6, Lin, Skakun and Zhang disclose the method according to claim 5, wherein before fitting the second multivariate Gaussian model according to the noise-reduced NDVI data of all dates of the first planting block, the method further comprises: determining whether a quantity of pixels in the first planting block is less than a second preset number; and discarding the first planting block if the quantity of pixels in the first planting block is less than the second preset number (Lin, page 2407, Statistical and field data, To identify the winter wheat, 250 pure pixels of five vegetation types were visually selected ... The corresponding NDVI with same location from September 2012 to June 2013 were used to extract the temporal profiles; Skakun, page 249, 2.6. Crop data layer (CDL, Kansas) and ground measurements (Ukraine), Only polygons larger than 32 ha (approximately five 250 m pixels) were preserved for further validation, and only those 250 m pixels located completely within each polygon's boundaries were used as reference. No mixed pixels on edges were used; Skakun, page 251, 3.2. GMM model for winter crop discrimination, For each administrative unit, only pure cropland pixels (with 100% purity at 250 spatial resolution) were selected to run the EM algorithm to fit the empirical distribution). 

As per claim 7, Lin, Skakun and Zhang disclose the method according to claim 3, wherein a method of fitting the first multivariate Gaussian model according to the average NDVI value of each first planting block of the sample remote sensing images comprises: 
the mean vector of the training samples of the class ki; and Σi –1 as well as |Σi| are, respectively, the inverse matrix and determinant of the covariance matrix Σi of the class ki training samples. The covariance matrix Σi and the mean vector μi of the class ki training samples can be expressed as [Equation 6] where δhli is the covariance of the class ki training samples between dimensions h and l in the spectrum feature space; and μij is the mean of the class ki training samples in dimension j); 
calculating a third distance from the first planting block to a distribution center of the first multivariate Gaussian model according to average NDVI values of all dates of the first planting block; and excluding the first planting block from the sample remote sensing images if the third distance is greater than or equal to a third preset value (Zhang, page 2635, 3.4. Winter wheat identification model, In this section, we design an Abundance-Membership (AM) model to identify winter wheat by integrating the assessed abundances from temporal information and the membership for winter wheat from spectral information. Because the MODIS 250 m data and TM 25 m are strictly registered, each MODIS pixel corresponds to 10×10 TM pixels in the space ... For the processed abundance image, the corresponding pixel membership matrix (10×10 membership pixels at 25 m scale) of each MODIS pixel is processed as follows [Equation 8] where CTij is the calculated threshold for the membership matrix ... Based on the spatial relationship between the abundance and membership data, winter wheat pixels are identified according to the relative size of the membership values in the corresponding matrix ... Assuming that the abundance value AIij at the ith row and jth column is 0.58 (Fig. 5-A), and the the calculated threshold CTij will be 60. Finally, the pixels whose values are ≥60 are identified as winter wheat). 

Regarding claim(s) 10 and 16: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 10 and 16, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.

Regarding claim(s) 12 and 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 12 and 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.

Regarding claim(s) 13 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.

Regarding claim(s) 14 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7) applies, mutatis mutandis, to the subject-matter of claim(s) 14 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.


Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art discloses generating NDVI time series of remote sensing images using various Gaussian models in order to discriminate different crops.  The prior art does not disclose the limitations “determining an average NDVI value of each first planting block according to the de-noised NDVI data of the sample remote sensing images … fitting the first multivariate Gaussian model according to the average NDVI value of each first planting block of the sample remote sensing images … fitting a univariate Gaussian model according to de-noised NDVI data of the first planting block of a single date, wherein a mean of the univariate Gaussian model is an average value of the de-noised NDVI data of the first planting block, and a variance of the univariate Gaussian model is a variance of the de-noised NDVI data of the first planting block; calculating a first distance from each pixel in the first planting block to a distribution center of the univariate Gaussian model according to the de-noised NDVI data of a single date of the first planting block; and excluding the pixel from the first planting block if the first distance is greater than or equal to a first preset value. “

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                       
/VU LE/Supervisory Patent Examiner, Art Unit 2668